An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

NEW LIFECARE HOSPITALS UP I No. 68920
NORTHERN NEVADA, LLC, DIBI’A I
TAHOE PACIFIC HOSPITALS, A I ,
NEVADA LIMITED LIABILITY 1’  E L E D
COMPANY,

Appellant, UN 1 3 2315

CE .LlN EMAN

VS.
DALE WRIGHT, INDIVIDUALLY, 0W5”
Res Unden‘tI "m "’ PUTV L '

ORDER DISMISSING APPEAL
Cause appearing, appellant’s nitration for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 423(k)).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMfN
BY: W

cc: HanPatrick Flanagan, District J udg‘e
Lansford W. Levitt, Settlement Judge
Randazza Legal Group, PLLC
H037 Chrissinger Kimmel, PC
Washoe'District Court Clerk

SUPREME. COURT
OF

NEVADA

CLERK'S DRDEH

.  III Hm_f - $1 01%